 DESTILERIA SERRALLESDestileria Serralles,Inc.andS.I.U. de Puerto Rico,Caribe &Latin-America affiliated with Seafar-ersInternationalUnion of North America,AFL-CIO. Case 24-CA-5335June 13, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn March 2, 1987, Administrative Law JudgeArline Pacht issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed an answering briefto the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.In this case, the Respondent, an admitted succes-soremployer,withdrew recognition from theUnion January 22, 1986. To justify that withdraw-al, the Respondent had to show that on that date"the union had in fact lost its majority status . . .orthat the refusal to bargain was grounded on agood-faith doubt based on objective factors thatthe union continued to command majority sup-port."Harley-DavidsonCo., 273 NLRB 1531 (1985)(emphasis added; citation omitted). The Respond-ent attempted to prove the second prong of thisdisjunctive test, i.e., that it had a good-faith doubtbased on objective factors that the Union contin-ued to command majority support. It argues, how-ever, based on certain statements that the judgemade in her decision that the judge erroneously re-quired it to prove the first prong of the test, i.e.,actual loss of majority status, in support of its reli-ance on the second prong of the test. We haveclosely reviewed the judge's decision, and we aresatisfied that, although the judge made at least oneiTheRespondent has excepted to some of the judge's credibility find-ingsTheBoard's establishedpolicyisnotto overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd188 F 2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findingsWe note that the judge found that the Respondent hired all four of theemployees who had served as union delegates while employed by the Re-spondent's predecessorAlthough the Respondent accurately points outin its exceptions that Jorge Gonzalez and Juan Alvarez were the onlytwo employees that it hired who had served as union delegates, we donot find that the judge'smisstatement is sufficient to affect the validity ofher ultimate conclusionsIn adopting the judge's decision,we do not rely on her finding, basedon Union Delegate Alvarez' testimony at the hearing, that"less than amajority of employees opposed union representation "51finding that has no bearing on the issue of the Re-spondent's good-faith doubt (a finding concerningthe accuracy of employee Gonzalez' trial testimonyconcerning what heknewabout employee senti-ment regardingthe Union,as distinctfrom what hetoldthe Respondent's agents about such sentiment),the judge nonetheless directly addressed the secondprong of the test. She did not, in her analysis, im-properly require the Respondent to prove actuallossof majority in order to establish good-faithdoubt.Furthermore,aftercarefullyreviewingtherecord ourselves, we have also reached the conclu-sion that the Respondent has failed to meet eitherprong of the test for the lawful withdrawal of rec-ognition. In so concluding, we have taken accountof the various bases relied on by the Respondentand discussed by the judge, as well as AttorneyChevere's testimony concerning Union PresidentHernandez' January 21, 1986 comments to him, andwe have also considered the cumulative force ofthe Respondent's offered reasons for withdrawingrecognition. But we have not considered any post-withdrawal-of-recognition events offered by theRespondent.Additionally, while not necessarily agreeing withthem, we find that the present case is factually dis-tinguishable fromJ & J Drainage Products Co.,269NLRB 1163 (1984), andSofco, Inc.,268 NLRB 159(1983), on which the Respondent relies, in whichthe Board found that the employers had lawfullywithdrawn recognition. In this regard, we note thatinJ & J Drainagethe Board cited, as a factor jus-tifyingwithdrawal of recognition, a statement byone of the union stewards to the employer's gener-almanagerthat a majority of the employees werenot interested in the union. Contrary to the Re-spondent, however, we do not see a close analogyinUnion Delegate Gonzalez' remarks to PlantManager Esteva. Gonzalez and Esteva each testi-fied that there were two occasions on which Gon-zalez conveyed to Esteva certain viewsregardingtheUnion-once after a representative of a rivalunion appeared outside the plant distributing cardsand on another occasion after Gonzalez took a tele-phone call at the plant from union representatives,who requested that he come to San Juan to partici-pate in contract negotiations with the Respondent.According to Gonzalez' testimony, he told Estevaon the first occasion that "people were negative to-wards the [rival Union] or the S.I.U. I told him onmy own and notified him just as something person-al of mine." Esteva's testimony about this occasionindicates that Gonzalez "commented that he didn'twant to get involved in any kind of union." Gonza-lez testified that on the second occasion, following289 NLRB No. 10 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe phone call from union representatives that hereceived at the plant, he told Esteva that no em-ployee wanted to travel to San Juan to participatein negotiations with the Union. Esteva character-ized Gonzalez' comments as signifying that Gonza-lezwas not interestedin goingto the negotiatingmeeting and "he wasn't going to San Juan." Nei-therGonzalez nor Esteva testified that Estevaoverheard the actual phone conversation.We conclude that Gonzalez' own testimony re-garding the first incident is subject to many inter-pretations and is ambiguous. The testimony couldindicate that hetoldEsteva that his personal opin-ionwas that employees were negative to theUnion. It could also indicate that he was conveyingonly his personal opinion to Estevawithoutso stat-ing that fact. Further, it can be read to indicatethat he was conveyinga sentimentthat applied to anumber of employees, or that he was conveying asentimentthat applied to him only.2 Gonzalez' tes-timony about the second incident only shows em-ployee disinterest in attending a negotiatingsessionand nothing more. Moreover, we stress that theabove-quoted testimony byEstevaclearly showsthathe viewed Gonzalez on both occasions asspeaking only of his own sentiments. We thereforeconclude that none of these remarks purports torepresent whether a significant number of employ-eeswanted to rid themselves of union representa-tion.InSofco,the Board found that the respondenthad a reasonably based doubt of the union's contin-ued majority status based on evidence that 23 of 24bargaining unit employeesmade the followingkinds of comments to the plant manager: theywanted "to do away with the union, get away fromthe union, and be on our own"; they indicated "[if]Sofco [bought the predecessor], we could make outbetterwithout a union"; and they indicated "theywere dissatisfiedwith the presentunionand thatthere was a lot of them that just plain wanted out."During his testimony in this case, the Respondent'splantmanager,Esteva,named eight employeeswho he said had told him that either they were"dissatisfiedwith the [Union]" or "were not inter-ested in any Union."Sofco Inc.,268 NLRB 159.However, two of the men whom Esteva identified,Rivera and Arce, expressly stated at the hearingthat they did not inform Esteva of their union sen-timents. Furthermore, when Esteva was asked if hecould recall other employees who made similar2 Indeed regarding the last possibility,we note that the followup ques-tion and answer to Gonzalez'testimony wasQ. You told him your own personal feelings regarding the unions?A Well, I told him that I did not,inother words, that I wasgiving him this because I did not want to get involved again or any-morecomments to him, he simply replied that he wouldhave tonamemost of the employees in the plant.On these facts, we find that Esteva's testimony re-garding the unit employees' union sentiments is notas definite and detailed as the evidence of the em-ployees' statements to the plant manager inSofco.As the judge noted here, Esteva offered no detailson his conversations and his comments that em-ployees were "dissatisfied" with the Union or "notinterested in any union" are vague. The judge aptlystatedthat "without a more precise description ofwhat individual employees may have said,it is im-possible to determine from Esteva's commentswhether employees actually expressed anythingmore than disenchantment with the Union's pastperformance or a disinclination to be active Unionmembers, as distinguished from a current desire tobe rid of Union representation," or how many em-ployees made suchstatements.We further note thatinSofco,the Board also relied on the presence of anumber of antiunionsignsposted in the plant andthe employees' hostility toward the union stewardas corroboration of the employees' dissatisfactionwith the union. No such indicators are presenthere.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, DestileriaSerralles, Inc.,Camuy, Puerto Rico, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.Simao J. Avila, Esq.,for the General Counsel.Francisco Chevere,VictorM. Comolli,andRadames Tor-ruella,Esgs. (McConnell Valdes Kelley Sifre Griggs &Ruiz-Suria),of San Juan, Puerto Rico, for the Re-spondent.Ginoris Vizcarra De Lopez-Lay, Esq.,of Santurce, PuertoRico, for the Charging Party.DECISIONARLINE PACHT, Administrative Law Judge. Based onan unfair labor practice charge filed by the S.I.U. dePuerto Rico, Caribe & Latin-America (the Union orS.I.U.), on 14 March 1986, a complaint issued on 30 May1986 alleging that the Respondent, Destileria Serralles,violated Section8(a)(1) and(5) of the National LaborRelations Act (the Act) by refusing to recognize and bar-gain with the Union since on or about 1 November 1985and continuously thereafter. Alternatively, the complaintalleges that on 8 November 1985 and on various datesthereafter, the Respondent recognized and agreed to bar-gain with the Union but on or about 22 January 1986withdrew recognition from the Union in bad faith. Atthe hearing in this case held in Hato Rey, Puerto Rico,on 17, 18, and 19 November 1986, all parties were af- DESTILERIA SERRALLESforded full opportunity to participate.On the entirerecord,' from my observation of the demeanor of thewitnesses, and with careful consideration of the posttrialbriefs submitted by counsel for the General Counsel (theGeneral Counsel) and the Respondent, I make the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe complaint alleges and the answer admits that theRespondent is a corporation with its principal office andplace of business at Mercedita in Ponce, Puerto Rico,and with other places of business in Puerto Rico, includ-ing a facility at Camuy. At all material times, Respond-ent has engaged in distilling, processing, bottling, distrib-uting,and sellingalcoholic beverages, liquors, distilledspirits,and related products. During the past calendaryear, which is representative of its annual operation, Re-spondent produced, sold, and distributed from its facili-tiesproducts valued in excess of $50,000 directly topoints outside the Commonwealth of Puerto Rico. Ac-cordingly, the complaintalleges, the Respondent admits,and I find that the Respondent is an employerengagedin commerce within themeaningof Section 2(2), (6), and(7) of the National Labor Relations Act.The Union is now, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.II.BACKGROUNDA. The Union's Representation Under P.R.D.On 18 October 1985, Respondent purchased the assets,business, and goodwill of the Puerto Rican Distilleries(P.R.D.) pursuant to a contract in which Seralles dis-claimed liability for a collective-bargaining agreementbetween its predecessor and the S.I.U., the bargainingagent for employees at the Camuy facility since 1964.2On that same date and without prior notice to the workforce, P R.D. ceased operations at its facilities in Camuyand Arecibo and discharged the employees.The S.I.U. was last certified as the unit's exclusive bar-gaining representative in January 1982. Prior to and for abrief period of time after P.R.D. closed, Camuy employ-ees were involved in union activities. For example, sev-eral employees participated in negotiations leading to themost recent collective-bargaining agreement effectivefrom 2 March 1985 to 1 March 1988; a large percentageiBy order dated 21 November 1986, the parties were directed tosubmit preliminary briefs on the questionof whetherRespondent couldproperly claim privilege for and refuse to produce a letter written by itsvice president whileacting in a legalcapacity which had been disclosedinadvertently to the General Counsel prior to the hearing Subsequently,the Respondent released the letter voluntarily It was marked R Exh 11and is admitted into evidenceRespondent and the General Counsel also submitted a joint motion tocorrect the transcriptThe motion is granted and made a part of thisrecord as Jt Exhs 3 a-e Hereinafter, the General Counsel's exhibits willbe referred to as G C Exh, Respondent's exhibits as R Exh, the Charg-mg Party's exhibits as C P Exh, and joint exhibits as Jt Exh2The S I U contract with P R D provided that the unionagreementwould be binding on any successor53of the unit voted for four delegates (shop stewards) inearlyOctober 1985 and all unit members continuedpaying union dues through October 1985 pursuant to acheckoff provision in the contract. After P.R.D. wassold, six or seven employees joined union representativesinbargainingabout the effects of the plant's closure,with a final accord reached on 7 November.B. The Union Requests RecognitionOn 18 October 1985, after learning of Respondent's ac-quisition of P.R.D., S.I.U. President Conrado Hernandez,wrote to Alberto Torruella, Respondent's vice presidentand secretary, to request that Serralles recognize theUnion as the exclusivebargainingrepresentative for theCamuy employees and honor its collective-bargainingagreementwith P.R.D. Hernandez also proposed thatthe parties meet on 21 October. Receiving no response,Hernandezagain wrote to Torruella on 30 October re-newing his earlier requestthat the RespondentrecognizetheUnion and honor the collective-bargaining agree-ment.BeforeRespondent received this second letter, Ra-dames Torruella, Respondent's counsel, 3 telephoned theUnion's counsel, Ginoris Vizcarra,explainingthat Ser-ralles recentlyretainedhim to represent the Company onlabor law matters. He also stated that the Respondenthad not yet decided how or to what extent, if any, itwould operate the former P.R.D. facilities. In a followupletter to Hernandez dated 1 November, Attorney Tor-ruella repeated these remarks and promised to contacttheUnionas soon ashe had reviewed the situation.(G.C. Exh. 4.)Several days later on 4 November, Alberto Torruellamet with Attorney Torruella to discuss the Company'slegal obligations in light of its indefinite long-range plansfor the Camuy facility and consider S.I.U.'s request forrecognition, given the possibility of a competing claimfrom another union, the U.G.T., which represented abargaining unit at Serralles' facility in Ponce. Accordingto Torruella, Respondent had not yet decided whether itwould continue all operations previously performed atCamuy and, if it did, whether it would employ a workforce composed of both Camuy and Arecibo employeesorwithCamuy employees alone. Alternatively, Re-spondent also was considering transferring the formerP.R.D. bottling operations to its Ponce facility whichhad a sufficiently large production capacity, leaving onlyaging and storing operations intact at Camuy.Torruella further testified that after the acquisition,Respondent discovered that the inventory for certainP.R.D. brands was low. Consequently, Respondent de-cided to commence operations in Camuy at least on ashort-term basis and began hiring former P.R.D. employ-ees under temporary employment contracts. Productionstarted on 11 November 1985 with a work force of 17former Camuy employees, a number that the partiesagreed constituted a representative complement.2Hereinafter,Respondent's counsel will be referred to asAttorneyTorruella todistinguish him fromthe Company's vice president 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAt the conclusion of their 4 Novembermeeting, Re-spondent's vice president authorized counsel to meetwith the S.I.U. and to commence bargaining, if he be-lieved that a sound relationship was feasible. Severaldays later Attorney Torruella telephoned Ms. Vizcarraand arranged an exploratory meeting for 8 November.To prepare for thismeeting,Alberto Torruella comparedthe S.I.U. labor contract with the U.G.T. agreementcovering the Ponce employees. After completing thisreview, he identified for Attorney Torruella 11 provi-sionsin the S.I.U. contract that he wished to renegotiatein order to conform them with the U.G.T. labor agree-ment.C. The 8 November MeetingAs agreed, Vizcarra and Hernandez met with Attor-ney Torruella and his associate, Francisco Chevere, on 8November. At the outset, Attorney Torruella handedVizcarra and Hernandez duplicate letters which respond-ed to the Union's written requests for recognition andacceptance of its P.R.D. labor contract in the followingnoncommittal terms:4 "At least for the moment saidmeetings . . . must not be considered as one of negotia-tion, nor necessarily as evidence that we have alreadyrecognized S.I.U. as the exclusive representative of anyemployee who is hired in Camuy." (G.C. Exh. 6.)Attorney Torruella next outlined the alternatives thatRespondent was weighing with regard to continuing op-erations at Camuy or transferring them to Ponce. How-ever, he indicated that employees would be hired atCamuy on a temporary basis to deal with a depleted in-ventory. He further informed them that the U.G.T. hadrequested certain information about Respondent's pur-chase of P.R.D. and might assert a representational claimat Camuy under an accretion clause in its collective-bar-gaining agreement.Attorney Torruella then outlined specific clauses inthe S.I.U./P.R.D. labor contract that the Respondentwanted to alter. Attorney Vizcarra did not oppose modi-fying the contract. In fact, without signifying assent, shestated that many of the proposed changes were not un-reasonable. She then raised some concerns and sugges-tions about other terms in the agreement At Vizcarra'srequest,Attorney Torruella agreed to reduce Respond-ent's proposals to writing and directed Chevere to pre-pare a draft that would be used as a basis for future ne-gotiations.Vizcarra mentioned that although the S.I.U.constitution did not require employee ratification of col-lective-bargainingagreements,shepreferredhavingmembers of the bargaining unit involved in negotiations.D. Communications Between theParties After 8NovemberAfter some weeks had elapsed without further wordfrom the Respondent, Vizcarra wrote to Torruella on 15December reminding him that she had previously re-quested recognition and asked him to send the promiseddocument without delay. Noting that the employees4Attorney Torruella explainedthat hisletter had been completed intime for delivery prior to themeetingwereworking under temporary contracts,Vizcarraurged that the parties act quickly to formalize and stabi-lize their labor-managementrelations. (R. Exh. 5(b).) At-torney Torruella did not respond specifically to the re-quest for recognition. Instead, at some undefined time, hetoldVizcarra that recognition would be settled in thecollective-bargainingagreement.Chevere mailed a complete draft agreement to Viz-carra on 23 December. Apart from the modificationsproposed by the Respondent, the contractual terms wereidentical to those in the S.I.U.-P.R.D. labor agreement,including a standard recognition clause. Vizcarra wroteto Respondent's counsel once again on 7 January seekinginformation about Respondent's current negotiations withthe U.G.T. so she could compare S.I.U.'s bargaining po-sitionwith those proposed for the Ponce employees.Chevere mailed the requested material to her on 16 Janu-ary and included a copy of an authorization card that theU.G.T. organizer recently had attempted to distribute toCamuy employees. In a cover letter accompanying thesematerials,Chevere confirmed a previous telephone con-versationwith Vizcarra in which he offered to discussthe proposals over the weekend. Chevere explained thatRespondent was interested in reaching an agreementwith the Union as soon as possible, preferably before theemployees' temporary contracts expired on 24 January.On 17 January, Hernandez, Vizcarra, Chevere, andTorruella participated in a conference call to discuss ar-rangements for forthcoming negotiations. Attorney Tor-ruella testified that during this exchange he mentionedthatRespondent had heard rumors that the employeeswere not interested in union representation and were un-willing to attend a bargaining meeting. Chevere, whoserecollection of this exchange was similar to that of At-torney Torruella's in most respects, explained that earlierin the week, a Serralles official told him that "an em-ployee or some employees" had refused to attend the ne-gotiations.Vizcarra insisted that such rumors were falseand said that if there were any truth to them she wouldnot continue bargaining. She assured Respondent's coun-sel that employee representatives would attend the nego-tiations.Either during this conversation or possibly a few dayslater,Hernandez asked Attorney Torruella if he couldenter the plant to speak to the employeesas S.I.U. agentshad done under P.R.D. management.5 Torruella deniedthis request, relying on the fact that Respondent had re-fused to allow the U.G.T. to enter the plant and that nocollective-bargaining agreement was yet in place to justi-fy such visitation rights.On Monday, 20 January, during extended telephonecalls,Vizcarra and Chevere discussed the contract terms,clause by clause, omitting only matters such as the rec-ognition clause, about which there was no dispute. Inter-mittently, Chevere conferred with Attorney Torruella orthe Respondent's vice president about specific languageto be included 6 Vizcarra testified that she insisted that8The parties disagree about the date of Hernandez' request but notthat it was made6Vizcarra believed that her protracted telephone discussions withChevere about the terms of the proposed collective-bargaining agreementContinued DESTILERIA SERRALLESany contract for the Camuy bargaining unit must containthe same benefits offered to the Ponce employees. Shealso disagreed with the Respondent's position on a no-strike clause. After an exchange lasting some 4 hours, theattorneys reached tentative agreement on most itemswith only a few matters left unresolved. The partiesscheduled 22 January to meet with two employee repre-sentatives present in the hope of concluding an agree-ment.E. The Respondent Asserts Doubts as to the Union'sMajorityThe January 22 meeting never came to pass; it wascanceled at the Union's request when Hernandez wasunable to persuade any employee to attend.Hernandez testified that he and Marcos Cordero, theunion's service representative, traveled to Camuy on 21January in order to personally invite S.I.U. delegates,JuanAlvarez and Jorge Gonzalez, to the bargainingmeeting set for the following day. According to Hernan-dez, as employees left the plant for their lunchbreak,they greeted the unionagentsbut seemed fearful whenAlvarez approached. Over lunch, Hernandez told Alva-rez of the bargaining meeting scheduled for the next day.Alvarez purportedly asked them if Seralles had recog-nized the Union and on learning that recognition had notbeen granted, said "that many of his workers were trau-matized because of what had been done to them." Her-nandez further testified that Alvarez feared reprisals bySerralles and asked them to obtain written recognitionbefore he or Gonzalez attended a bargaining meeting.Cordero testified that Alvarez simply declined the invita-tion to attend the 22 January meeting by saying "he wasnot sure he would go since they were in a probationaryperiod and it would be difficult for them to attend ameeting with us."Alvarez, offering a wholly different reason for declin-ing to attend the bargaining session, testified that he toldthe union officials his health prevented him from partici-pating.7Relying on his credible testimony, I find it un-likely that Alvarez would have insisted on formal recog-nition as a prerequisite to attending the negotiations be-cause he had decided to withdraw from union activitiesfor personal reasons.8Moreover, if Alvarez had askedfor some guarantee of recognition, Hernandez couldhave pointed to the unchallenged recognition clause inthe collective-bargaining agreement which lacked littlemore than employee ratification to become final andbinding.Hernandez stated that he informed Vizcarra later thatday that the employees were afraid to attend the negotia-tions unless Serralles recognized the S.I.U. On Vizcarra'soccurred on Friday, 17 January Since she did not receive the U G Tmaterialsuntil 16 January, it seems more likely that their lengthy ex-change occurred on 20 January after Vizcarra had time over the week-end to review themAlvarez explained at the hearing that theunion agentsknew he suf-fered from epilepsy8Although Alvarez spoke in Spanish,a languagewith which I am un-familiar, I nevertheless found that he communicated much by way of de-meanor He was a sincereand unassumingwitness who I am convincedwould not distort the facts as he knew them55advice,Hernandez then telephoned Chevere notifyinghim that the meeting on the following day would haveto be canceled; that in fear of losing their jobs, the em-ployees did not want to attend until they were certainthatRespondent had granted recognition. Chevere re-portedly replied that working with antagonistic employ-eeswas difficult and that he would communicate withhis superiors to see what could be done.Chevere offered a somewhat different account of histelephone call with Hernandez. Recalling the exact wordthatHernandez used, Chevere stated that the unionpresident told him that the employees were "trancados",that is, "dead set" against coming to the meeting. WhenChevere assured Hernandez that Respondent had author-ized the employees to attend the meeting with pay, Her-nandez replied "as a responsible union leader, I can dono more, if they have no interest." Attorney Torruellaalso testified to a similar telephone call with Hernandezwho repeated that the employees did not want to cometo a bargaining session and did not want to get involved.Neither attorney indicated that Hernandez specificallyreferred to a problem with recognition or the employees'insecurity about their jobs.9Chevere testified without dispute that, later the sameday, he was privy to a telephone conversation in whichAlberto Torruella told Vizcarra that the employees' re-fusal to attend the bargaining meeting confirmed all therumors management had received about employee dissat-isfactionwith the Union. Consequently, he advised herthat Respondent had formed a good-faith doubt that theS.I.U. had the support of a majority of the Camuy em-ployees. At this time, the work force consisted of 55 em-ployees.Both Attorneys Vizcarra and Torruella recalled an en-counter several days later while they were working onanother legal matter In Torruella's opinion Vizcarra ap-peared frustrated that the Camuy employees refused tobe involved in negotiations. Vizcarra recalled, however,that her comments to Torruella were far more adversar-ial in nature. She insisted that Respondent had to recog-nize and bargain with the Union and that by refusing toallowHernandez entry to the plant, Respondent wasmaking it very difficult to reach any agreement Attor-ney Torruella then asserted that the Respondent had in-formation that the S.I.U. had lost majority support. TheUnion did not request recognition or further bargainingafter this date.On 24 January the Respondent offered the Camuy em-ployees regular employment contracts starting with a 90-day probationary period and, unilaterally instituted otherterms and conditions of employment. i o9Hernandez may have alluded to his belief that the employees werefearful for this would explain why Chevere mentioned that the Respond-ent was willing to subsidize the delegates' attendance at the bargainingmeeting10On 23 December Respondent hired a number of employees to staffa second bottling line in response to increased Christmas salesMany ofthese workers were laid off on 27 January 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDF. The Respondent's Grounds for WithdrawingRecognitionIn marshalingevidence to show the objective groundson which it relied to form a good-faith doubt of theUnion's majority, the Respondent called on four employ-ees, eachof whom testified about his own and his co-workers' attitude toward the Union. Jose Gonzalez was apivotalwitness in this regard for he was the only em-ployee to testify about his direct contacts with bothUnion and management.Apparently, because Gonzalez had been elected by hispeers to serve as one of fourunion delegatessince Octo-ber 1985, his fellow workerscame to himwith theircomplaints.Thus, he testified that whenSerralles re-opened the Camuy plant, employees told him "they didnot want to be members of any union." In mid-Decem-ber, after a U.G.T.representativefrom Poncebegan todistribute authorization cards, theemployees commentedthat "they did not want U.G.T. or S.I.U. because theywere in temporary employmentand in a newindustry... they did not want to get involved with any laborunion."Gonzalez showed one of the U.G.T. leaflets tohis supervisor, Jaime Ayende, and to plantmanager,Lorenzo Esteva,telling themthat he no longer wishedto be involved with the Union and that other employeesalso were "negative" to any union.Gonzalez also testified about several telephone conver-sationswith Hernandez. The first call came to his homesome time in mid-December. On this occasion,Hernan-dez told him that the Respondentwas goingto recognizeor negotiate with the Union. Gonzalez advised the unionpresident that his coworkers were "negative" or "skepti-cal" toward the Unionand assuredHernandez that theseattitudeswere not the result of pressure from the Re-spondent.Attorney Vizcarra then took the telephoneand, in essence, asked Gonzalez how the employeescould be so disloyal after the Union had worked so ef-fectively for them and obtained severance benefits fromthe P.R.D. Gonzalez merely repeated what he had toldHernandez; that the employees were negative.On a subsequent occasion, Hernandez contacted him atthe plant, reaching him on a telephone in the plant man-ager's office. Esteva personally summoned Gonzalez tohis office to take the call. When Hernandez invited himto a bargaining meeting to be held with Serralles, Gonza-lez replied that "people were negative and nobody waswilling to go to San Juan." Afterwards, Gonzalez report-ed this conversation to Esteva who assured him that theCompany had authorized and would pay for the employ-ees' attendance at the meeting."'Three other employees, Angel Cortes, Rafael Arce,and Isidro Rivera,12 testified that they and their fellowemployees were dissatisfied with S.I.U. representationeven before P.R.D. was sold, principally because theybelieved the Union was too slow in resolving their prob-11Although Hernandez did not remember calling Gonzalez at theplant,Gonzalez'and Esteva's testimony about this communication wastoo specific to be discounted12 In accordance with Spanish custom,themetronymic surname ofeach employee also appears in the transcriptlems.13They also asserted that neither they nor theirfellow workers wanted to be represented by any unionafter Serrallesreopenedthe company facility.Specifically, Cortes, an employee with 21 years' expe-rience working for P.R.D., stated that whenoperationsstarted under Serralles"since we were new there ... .allof the employeessaidthatwe would not belong toany union." Although Cortes said that many of the em-ployees complained about unionrepresentation,he couldnot recall anyparticularproblem.Rivera also heard"plenty" of his fellow employeescomment thatthey didnot want to be represented by any union. Both Cortesand Rivera were certain they had not shared their viewswith any memberof management.Arce too, said that "several" employees did not wantunion representation.In fact,Arce stated that he couldthink of no employee who favored the Union or laudeditsaccomplishments.When asked why the employeeswere dissatisfied, Arce explained that the employees hadproblems that the Union could not solve and, therefore,they preferredto "remainwithout aunion."Arce was the only employee besides Gonzalez whotestified that he airedhis antiunionviews directly withmembers ofmanagement.He stated that he spoke withhis foreman and supervisor, but not with Esteva.In addi-tion,both Arce and Rivera testified that their fellowworkers expressed unfavorable opinions about the Unionat times andplaces in the plant where they could havebeen overheardby management.However, I do not findRivera's testimony reliable in this regard for he avowedin his pretrial affidavit that he knew of no instance whenhis or other employees' remarks reachedmanagement.His attempts to reconcile these contradictorystatementsat the hearing were unpersuasive.Respondent presented one other witness, Camuy PlantManager Esteva, who testified that he had heard eitherdirectly or indirectly from most of the Camuy workersthat they did not want representation.Esteva named eight employees who told him thateither they were "dissatisfied with the S.I.U." or "werenot interested in any Union." Two of the men whoEsteva identified,Rivera and Arce, expressly stated,however, that they did not speak about such matterswith Esteva.When asked if he could recall other em-ployees who madesimilarcomments to him, Esteva re-plied that he would have to name most of the employeesin the plant. Esteva added that three of his supervisorsalso conveyed the employees'antiunionfeelings to himand that he, in turn, transmitted such information to hissuperiors in Ponce.14To refute Esteva'sclaims,the General Counsel calledon Alvarez, the chief employee delegate, who testifiedthat his coworkers' views toward the Union fell intothree categories: some 20 to 25 employees told him they13One employee also mentioned somedifficultyin obtaining a medicalplan, but admitted that the Union resolved this matter in 197814 In lieu of presenting testimony from two or three additional em-ployees,Respondent offered to stipulate that their testimony would becumulative to that of the four employees whom it already had calledThe record does not clearly show whether the other parties agreed tothis stipulationTherefore,I can make no finding that this stipulation wasadmitted as evidence DESTILERIA SERRALLESwere not interestedin being representedby any union;another 8 to 10 were indifferent about unionrepresenta-tion; a third group of some 15 to 20 employees indicatedthat they preferred to withhold any comment that mightaffect their jobs. Although Alvarez did not specify intowhich category he fit, he acknowledged that he andother employees believed that the S.I.U. had representedthe Camuy employees adequately.Soon after the Respondent had withdrawnrecognitionfrom the Union, Hernandez prepareda letter addressedtoAlvarez and Gonzalezcontainingthe following rele-vant passages:As you know,we made manyefforts to continuerepresentingyou and tonegotiatea collective bar-gaining agreementthatwould give you protectionand job security.I assuredyou that you would nothave any problems with your new employer, Desti-leriaSerralles,Inc., and that we could guaranteeyou a reasonable collective-bargaining agreement.By the same token, I told you that I wouldobtain permission for one of you and another em-ployee to attend the negotiations without any prob-lem.We are surprised that employees who have en-joyed the benefits of their labor organization foryears have reacted this way, not realizing that it ispreferable to be represented by a union than to bedefenselessand without any kind of representa-tion. . . .Ihope that you will reconsider it and that youwill do it intime,since really, even though we arewilling to represent you, I don't think you shouldmake the Union incur additional expenses if you arenot interested at all.Hernandez concluded this message by urging the em-ployees to sign and return a union authorization formprinted at the bottom of the letter.Cordero hand-delivered 50 copies of this letter to Al-varez who attempted unsuccessfully to distribute them tosome of his coworkers. When these efforts failed, Alva-rez left the copies inside the plant where the employeeshad access to them. He subsequently retrieved the copiesfinding that none had been taken. No authorization formswere returned to the UnionNevertheless, the union agents remained in contactwith the Serralles employees and after a complaint in thiscase issued,wrote to them outlining the allegationstherein.' 5III.DISCUSSIONAND CONCLUSIONSA. TheRespondent Granted De Facto Recognition tothe UnionThe complaint, which is framed in the alternative, firstalleges that at no time did the Respondent accede to theUnion's repeated requests for recognition.In determining15Respondent points out that Hernandez omitted informing the em-ployees of an allegation that Serralles had refused to recognize theUnion I do not regard the failure to include every allegation in the com-plaint as a serious omission.It appears that the Union President simplywanted to communicate some of the complaint's essential elements.57the merits of this allegation, the parties do not disputethe applicable legal principles.Thus, they agree thatNLRB v. Burns Security Services,406 U.S. 272 (1972), thedefinitive statement of a successor's legal obligation tothe bargaining representative of its predecessor employ-ees, requires that a new employer must bargain with theunion "when it selects as its work force the employees ofthe previous employer," but it is not bound by the termsof the predecessor's labor agreement. Id. at 278, 281-282.16 The bargaining duty arises when the Union hasmade a demand for recognition and a representativecomplement composed of a majority of the predecessor'semployees has been hired.Fall River Dyeing Corp., 272NLRB 839, 840 (1984), enfd. 775 F.2d 425 (1st Cir.1985).Respondent admits that it was a successor to P.R.D.and that a representative complement of S.I.U. employ-eeswas working at the Camuy plant by 13 November1985.Accordingly,Respondent acknowledges that itsduty to recognize and bargain with the Union was fixedon that date.The General Counsel contends that the Respondentdisregarded its legal duty and consistently ignored theUnion's repeated requests for recognition. Counsel fur-ther submits that the meeting on 8 November may not beregarded as valid evidence of recognition for Respond-ent's letter to the Union on that date expressly restrictedthe purpose of the meeting. The Respondent states to thecontrary that its conduct at the 8 Novembermeetingdemonstrates that it implicitly recognized the Union andcommenced bargaining.The Board has no prescribed formula governing themanner in which a Respondent must grant recognition,and, in appropriate circumstances, will find that an em-ployer's deeds speak louder than words as evidence ofrecognition.For example, inHarley-DavidsonCo., 273NLRB 1531 (1985), the employer refused to acknowl-edge that the union represented a majority of employeesin the bargaining unit and did not explicitly grant recog-nition.However, it did agree to bargain. The Board con-cluded that "by conceding its obligation as a successorand agreeing to negotiate the Respondent voluntarilyrecognized the Union." Ibid.Similarly, inLandmark InternationalTrucks,257NLRB 1375, 1379 (1981), vacated and remanded onother grounds 699 F.2d 815 (6th Cir. 1983), the adminis-trative law judge ruled, with Board approval, that bymeeting with the union that had requested recognitionand bargaining and agreeing to a date for subsequentmeetings, the employer indicated "a recognition of theUnion . . . [and] demonstrated an undertaking . . . tonegotiatewith the Union."These precedents compel the conclusion that by its be-havior the Respondent granted de facto recognition tothe Union at the 8 Novembermeeting.On that occasion,the Respondent presented specific proposals to modifythe S.I.U.'s former labor agreement, agreed to prepare awritten draft contract to be used at subsequent meetings16Thus, asa matterof law, the S.I U -P RD contract could not bindRespondent to the substantive terms of the predecessor's labor agree-ment 58DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDand discussed other matters affecting the manner inwhich negotiations would be conducted. By these ac-tions,which cannot be viewed as anything less than bar-gaining, Respondent waived the qualifications expressedin its 8 November letter. AsHarley-DavidsonandLand-markmake clear,when,as here,a respondent engages ineven the preliminary steps of collective bargaining, rec-ognition is assumed."Respondent's subsequent actions were consistent withand lend weight to the conclusion that it impliedly rec-ognized the Union on 8 November. As promised, Re-spondent prepared the draft contract and forwarded it tothe Union on 23 December; provided requested informa-tion to the Union without protest or hesitation on 7 Jan-uary; offered to negotiate over a weekend, and engagedin earnest bargaining on 20 January, ultimately reachingtentative agreement on that date about most terms of arevised contract. The recognition clause in the S.I.U.-P.R.D. agreement was never disputed and was preservedintact.Respondent indicated that it was willing to exe-cute the agreement on 22 January, regarding the pres-ence of employee representatives at this final session as aformality.On these facts, I conclude that the Respondent recog-nized the Union on 8 November 1985, and continuedbargainingwith the S.I.U. until on or about 22 January.Accordingly, the allegation that the Respondent violatedSection 8(a)(5) and (1) of the Act by unlawfully refusingto recognize and bargain with the Union shall be dis-missed.B. Respondent withdrew Recognition withoutSufficient Objective CriteriaBy impliedly recognizing the Union, Respondent ac-knowledged that the S.I.U. presumptively represented amajority of its employees. SeeHarley-Davidson Co.,supraat 1535. Respondent's subsequent challenge to that pre-sumption as a basis for withdrawing recognition must beassessed in accordance with well-established precedentthat holds that after the certification year, an employermay withdraw recognition of an incumbent union at anytime if it affirmatively establishes either that (1) the unionhas lostmajority support, or (2) had a reasonablygrounded good-faith doubt based on objective, verifiableconsiderations, untainted by unfair labor practices, thattheUnion no longer enjoyed majority status. Id. at1531;18TerrellMachine Co.,173NLRB 1480 (1969),enfd. 427 F.2d 1088 (4th Cir. 1970).The General Counsel maintains that by withholdingrecognition from the Union, denying the union agentsaccess to the plant, and retaining employees under tem-porary contracts, the Respondent instilled fear in theworkers causing them to detach themselves from theUnion to appease their new employer. Consequently,counsel contends that Respondent is precluded fromi7 SeeGeneral Electric Co,173 NLRB 253, 257 (1968), in which theBoard ruled that preliminary arrangements for negotiations are mandato-ry subjects of bargaining and "arejust as much a part of the process ofcollective bargaining as negotiations over wages,hours, etc "18Harley-Davidsonoverrules prior case law that required a successoremployer to bargain for a reasonable time even it alleged a good faithdoubt of theunion'smajority supportwithdrawing recognition from the S.I.U. because itsdoubt of majority support was not asserted in good faithor raised in an atmosphereuntaintedby unfair laborpractices.The record leaves little doubt, and the General Coun-sel correctly observes, that the employees were fearfulabout the permanence of their employment. Alvarez mayhave expressed it best when he said that the employeeswere traumatized by what happened to them. But P.R.D.was as responsible for that trauma as Serralles. Withoutany formal notice, P.R.D. abruptly closed its facilitiesand discharged the entire work force. Although theUnion succeeded in negotiating severance benefits forthe discharged employees, it was unable to prevent theplant's closure and the Employer's exodus to the UnitedStates.After Serralles resumed operations at Camuy, thework force was reduced by more than 50 percent. Surelysome employees feared that the Union could not preventa future closure. It is in this context that the employees'ambivalence toward the Union must be examined. In its4 February letter to the employees, the Union implicitlyacknowledged the employees' apprehension and attempt-ed to allay their fears by assuring them that the Re-spondent was cooperating in the bargaining process. Atleast at thattime, the Union did not accuse the Respond-ent of bad faith.Further, and contrary to the General Counsel's con-tention, Serralles did not unlawfully withhold recogni-tion.As discussed above, Respondent constructively rec-ognized and began to bargain with the Union as early as8November.It istrue that Respondent did not extendrecognitionin anovertmanner. Nevertheless, the em-ployees had reason to know that their employer hadagreed to bargain. Hernandez told union delegate Gonza-lez asmuch. If the employees were unaware of the Re-spondent's willing participation in the collective-bargain-ing process, perhaps the responsibility lay in part withthe Union's failure to better inform them.The General Counsel and Charging Party submit thatthe Union's ability to reach and reassure the employeeswas impeded by Respondent's refusal to admit the S.I.U.agentsinto the plant. Clearly, Respondent could have au-thorized such a visit; the reasons offered to justify theUnion's exclusion were meritless. By the same token, Re-spondent had no legal duty to grant access and did notviolate the Act by refusing entry. 1 9Moreover, Respondent did not interfere in any otherway with the Union's efforts to contact the workers. Therecord shows that Hernandez and Cordero met freelywith the employees just outside the plant on a few occa-sions;the plant manager made his office available toGonzalez to speak by phone with the union president,and Alvarez apparently did not hesitate to leave unionliterature in the plant where employees had access to it.Thus, even if Respondent's refusal to admit the unionrepresentatives into the plant was unreasonable, that actalone could not have affected "the Union's status, causeemployee disaffection or improperly affect the bargain-19Here, unlike the situationdescribed inTriangle Plastics,191NLRB347 (1971),denialof access to theplantdid not prevent the S I U agentsfrom effectivelyservingthe employees in collectivebargaining DESTILERIA SERRALLESing relationship itself."Hotel &RestaurantEmployeesLocal 19 (Burger Pits) v. NLRB,785 F.2d 796, 800 (9thCir. 1986).The General Counsel relies on Alberto Torruella's 15October letter to a creditinstitutionas proof that Re-spondent had decided to hire 65 employees for theCamuy facility. From this,counsel reasonsthat Respond-ent was committed to operating the Camuy facility per-manently,and, therefore, had no legitimate excuse forhiringworkers under temporary employment contractsother than to breed fear and underscore their depend-ence on a new employer whose disposition toward theUnion was unknown. Counsel attaches more significanceand finality to this letter than is warranted. It is true thatTorruella expressed an intent to open the Camuy plant.However, he also projected a work force composed offormerP.R.D. employees from both Arecibo andCamuy. In fact, the Camuy facility reopened with awork force composed solely of former S.I.U. members.This departure from the plan set forth in Torruella'sletter,supportsRespondent'sargumentthatdecisionsabout Camuy's future were not cast in concrete at thetime that operations began there.The 15 October letter did not expressly state that clo-surewasone of the options being considered for theCamuy plant. However, the letter does refer to futureconsolidation of operations. Further, as Torruella testi-fied and as Plant Manager Esteva confirmed, the Poncefacilitieswere largeenough to house the Camuy bottlingoperation. Therefore, transferring portions of the Camuyenterprise to Ponce was not out of the question. In fact,Esteva spontaneously volunteered that Respondent hadexperimented with performing certain bottling operationsat Ponce that traditionally were accomplished at Camuy.Respondent abandoned the experiment after determiningthat these functions could be performed more efficientlyat Camuy.Torruella and Esteva agreed that Respondent decidedto start production at Camuy on a trial basis after findingthat the inventory there was low.20 Under these circum-stances,offering temporary employment contracts to em-ployees whose skills were then unknown, does not seemto be an aberrant business decision.The 15 October letter also refers to the possibility thatthe U.G.T. might seek to represent the Camuy employ-ees.Thus, Respondent's concern about competing claimsbetween the U.G.T. and S.I.U. was not bogus or recent-ly invented to serve its ends in thislitigation.Whetherthe U.G.T. would have prevailed had it pursued repre-sentationalrights at Camuy is an altogether differentquestion than whether such a claim would be asserted.Having determined that the Respondent did not with-draw recognition in bad faith, a final question remains20 The General counsel suggests that Torruella and Esteva contradict-ed each other about when the Respondent determined that the inventorywas depleted In fact, no contradiction exists Both men agreed that pro-duction started at Camuy in November, after Respondent determined thatthe inventory had to be replenished Esteva explained that a second bot-tling linewas opened at Camuy when increased sales required evengreater production immediately prior to Christmas In other words, Iconstrue their testimony to mean that the inventory was insufficient inNovember and continued to fall short of demand,particularly as sales in-creased during the peak holiday season59whether Respondent presented sufficient objective evi-dence that a majority of the 55 employees in the unit nolonger desired union representation. 21In rebutting the Union's presumption of continued ma-jority support, an employer bears a heavy burden of pre-senting"clear, cogent and convincing evidence" that in-dicates that a union's support has declined to a minority.Hotel &RestaurantEmployees Local 19 v. NLRB,supraat 799. The Respondent has failed to meet its consider-able burden.In evaluating the numerous factors that Respondenthas proffered to justify belief in a union's loss of majoritysupport, the Board regards employeestatementsmade di-rectly to the employer as particularly probative. SeeGlosser Bros., 271NLRB 710, 715 (1984). In the presentcase,Respondent predicates its doubt on the testimony offour employees and the Camuy plant manager. Carefulscrutiny reveals that their statements are far from clear,convincing, or cogent.Only two of the four employee witnesses acknowledgespeaking directly withmanagerialpersonnel. Esteva re-called the names of no more than eight individuals withwhom he spoke directly. Of these eight, two deniedhaving talked to him. Thus, in a unit of 55 employees,Respondent's evidence, viewed in its best light, estab-lishes that a small minority, six to eight employees in all,spoke individually and directlytomanagementofficialsabout their union sentiments.Through the testimony of a few witnesses, however,Respondent attempted to prove that many other employ-ees rejected union representation. Thus, Gonzalez testi-fied that he informed Esteva that other employees joinedinhisdecision to reject union representation, but hefailed to discuss specific incidents or identifya single em-ployee who shared his view. The Board does not favorsuch testimony. First, such comments are hearsay. SeeRozaWatch Corp.,249 NLRB 284, 287 (1980). In addi-tion, the Board has observed that employees' statements"which purport to convey sentiments of employees otherthan themselves" might lead to a few antiunion employ-ees providing "the basis for withdrawal of recognitionwhen in fact there is actually an insufficient basis fordoubting theUnion'scontinuedmajority support."Dalewood Rehabilitation Hospital,224 NLRB 1618, 1619-1620 (1976).J & J Drainage Products Co.,269 NLRB 1163 (1984), isa departure from the Board's traditional rejection of suchtestimony. In that case, the Board adopted the adminis-trative law judge's ruling that that an employer couldrely in part on the comments of one of two union stew-ards who said that several of the 32 unit employees weredisinterested in the union. Id. at 1171. I do not find thatGonzalez' remarks about the views of other employeesdeserves the same deference. Gonzalez, one of four dele-gates in a55-man unit, attributeda single,uniform posi-tion to the unidentified, unenumerated employees forwhom he purportedly spoke. Consequently, I had littleconfidence that he accurately presented the diversity of21TheRespondent did not attempt to prove that the Union did notactually representa majorityof unit employees 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDopinion that invariablyexists inany group of 55 individ-uals.Alvarez,themain uniondelegate, testified in amore reliable manner, categorizing his fellow workers'views into three separate schools of thought. If Alvarez'estimateswere correct, thenless than amajority of em-ployees opposedunionrepresentation.Supervisory reports to Esteva, involving double hear-say problems, were equally unreliable evidence on whichto premise doubt of the Union's continued majority. Asthe Board found inThomas Industries,255 NLRB 646,647 (1981), "supervisors' subjectiveestimatesthat a ma-jority of the employees did not wanta unionadd little, ifanything, to the probative force of the employees'state-ments which constituted the only concrete evidence onwhich the supervisors'estimateswere based."Esteva's testimony regarding the allegedantiunion atti-tudes of most of the employees in the plant is equallytroublesome. Like Gonzalez, Esteva offered no details.Instead, he stated generally that employees were "dissat-isfiedwith the S.I.U." or "were not interested in anyunion."Without a more precise description of what indi-vidual employees may have said, it is impossible to deter-mine from Esteva's comments whether, or how many,employees actually expressed nothing more than disen-chantment with the Union's past performance or a disin-clination to be active union members, as distinguishedfrom a current desire to be rid of union representation.Thus, by invoking and relying on such conclusory testi-mony, Respondent failed to clearly delineate which em-ployees may have unequivocally repudiated the Union.SeeThomas Industries,supra at 647;22Dalewood Reha-bilitationHospital,supra.The Respondent also based its doubt of continued ma-jority support on the Union's failure to persuade any em-ployees to attend the 22 January bargaining meeting. TheBoard consistently has rejected evidence of employeedisinterest in union activity as an accurate index of themajority's union sentiments.Employee attendance atunion meetings, like membership in or financial supportof a union, does not necessarily signify that a majority ofthework force opposes union representatron.23 Conse-quently, the Respondent may not rely on the employees'unwillingness to appear at negotiations as objective evi-dence that justifies withdrawing recognition.In sum,Respondent has not adduced concrete and un-equivocal expressions of antiunion sentiment from a suffi-cient number of employees or managerial personnel tosupport a reasonable doubt that the Union no longer en-joyed majority support on or about 22 January 1986. Id.at 653. Accordingly, the Respondent's withdrawal ofrecognition from the Union on that date was unwarrant-ed and violates Section 8(a)(1) and (5) of the Act.CONCLUSIONS OF LAW1.Respondent Destileria Serralles,Inc., is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The S.I.U. is a labor organization within the mean-ing of Section2(5) of the Act.3.All production and maintenance employees includ-ingmechanics,messengers,and truckdrivers employedby theRespondent at its redistilling and bottling plant inCamuy, Puerto Rico, excluding all other employees, ex-ecutive, administrative, and professional personnel, thechemist, the shipping and receiving clerks, office andplant clerical employees,foremen,guards,and supervi-sors, constitute a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9(b) ofthe Act.4.At alltimes material, the Unionhas been and is nowthe exclusive representative of all employees in the afore-said appropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act.5.On 8 November 1985, the Respondent recognizedthe Union and bargained with it from that date until 22January 1986.6.By withdrawing recognition and refusing to bargainwith the Union as the exclusive bargaining representativeof the employees in the above-described appropriate unit,since on or about 22 January 1986, Respondent violatedSection 8(a)(5) and(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found the above-cited violation of the Act, Ishall recommend that Respondent be required to ceaseand desist therefrom. Affirmatively, Respondent will berequired to recognize and, on request, bargain with theUnion and post an appropriate notice.The General Counsel submits that a visitatorial clauseis required in this case so that the Board may engage indiscovery to properly monitor Respondent's compliancewith the Board's Order. Based upon all of the circum-stances in this case, and particularly on my finding thatthe Respondent did not act in bad faith, I do not agreethat a visitatorial provision is necessary. Accordingly,the General Counsel's motion to include such a provisionin the Orderis denied.On these findings of fact and conclusions of law, andon the entire record in this proceeding, I issue the fol-lowing recommended24ORDERThe Respondent,DestileriaSerralles,Inc.,Camuy,Puerto, Rico, its officers, agents, successors, and assigns,shall1.Cease and desist from22The vagueness of Esteva's reports about the employees' antiunionattitudes may explain why the Respondent discounted them and remainedwilling to execute a collective-bargaining agreement with the Union until21 January, just 1 day before it withdrew recognition23 See, e g.,Cut & Curl,277NLRB 1869, 1873 (1977);OrionCorp ,210NLRB633 (1974),enfd 515 F 2d 81 (5th Cir 1975)24 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses DESTILERIA SERRALLES(a)Refusing to recognize and bargaincollectively withthe S.I.U. de Puerto Ricco, Caribe & Latin America af-filiatedwithSeafarers InternationalUnion of NorthAmerica, AFL-CIO as the collective-bargaining repre-sentative of its employees in the following appropriateunit:All productionand maintenance employees includ-ingmechanics,messengers,and truckdrivers em-ployed by theRespondent at its redistilling and bot-tling plant in Camuy,Puerto Rico,excluding allother employees,executive,administrative and pro-fessional personnel,the chemist, the shipping andreceiving clerks,office and plant clerical employees,foremen,guards, and supervisors as defined in theAct.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirSection 7 rights.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively with the S.I.U. dePuerto Rico, Caribe & Latin-America affiliated with Sea-farers International Union of North America, AFL-CIOas the exclusive collective-bargaining representative of itsemployees in the above-described unit and, if an agree-ment is reached, embody that agreement in a signed con-tract.Post at its Camuy, Puerto Rico facilities, copies ofthe attached notice marked "Appendix."25 Copies of saidnotice on forms provided by the Regional Director forRegion 24 of the National Labor Relations Board, afterbeing signed by Respondent's representative, shall beposted by it immediately upon receipt and maintained for60 consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to comply.IT IS FURTHER RECOMMENDED that allegations of thecomplaint that allege unfair labor practices not specifical-ly found in this decision be dismissed.25 If this Order is enforcedby a judgmentof a United States court ofappeals, thewordsin the notice reading"Posted by Order of the Nation-alLabor RelationsBoard" shall read"Posted Pursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government61The National LaborRelationsBoard has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protec-tionTo choosenot to engagein any of these protect-ed concerted activities.WE WILL NOT refuse to recognize and bargain collec-tivelywith the S.I.U. de Puerto Rico, Caribe & Latin-America affiliated with Seafarers International Union ofNorth America, AFL-CIO as the exclusiverepresenta-tive in the bargaining unit described below.WE WILL recognize and upon request bargain with theS.I.U. de Puerto Rico, Caribe & Latin-America affiliatedwith Seafarers International Union of North America,AFL-CIO as the exclusive representative of employeesin the bargaining unit which includes:All production and maintenance employees includ-ingmechanics,messengers,and truckdrivers em-ployed by Respondent at its distilling and bottlingplant in Camuy, Puerto Rico, but excluding allother employees, executive, administrative and pro-fessional personnel, the chemist, the shipping andreceiving clerks, office and plant clerical employees,foremen, guards, and supervisors as defined in theAct.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed under Section 7 of the Act.WE WILL recognize and on request bargain with S.I.U.de Puerto Rico, Caribe & Latin-America affiliated withSeafarers InternationalUnion of North America, AFL-CIO as the exclusive representative of our employees inthe bargaining unit described above with respect towages, hours, and other terms and conditions of employ-ment and, if an understanding is reached, embody suchunderstanding in a signed agreement.DESTILERIA SERRALLES, INC.